DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claims fail to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It’s also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1).
Regarding claim 1, Woods discloses a method of detecting defects on a surface or interface of a part, the method including: providing data from an X-ray scan of the part; (Paragraph 0030, tomographic scanner using x-rays for an object having a surface, paragraph 0027)	processing the scan data to obtain an original 3D or 2D model of a surface or interface topology of the part; (Paragraph 0030, obtaining a three-dimensional representation model from the tomographic scanner)	and comparing the original 3D or 2D model of the surface or interface topology to identify deviations from the expected surface or interface topology of the part; (Paragraph 0032, comparing the model from the scanner with an intended 3D model)	wherein the identified deviations are produced by surface or interface defects on the part (Paragraph 0032, identifying defects based on the comparison).	Woods does not clearly disclose filtering the original 3D or 2D model of the surface or interface topology to identify deviations from the expected surface or interface topology of the part.	Stuke discloses filtering volume raw images for amplifying possible flaw indicators (Paragraph 0014).	Stuke’s technique of filtering volume raw images for amplifying flaw indicators would have been recognized by one of ordinary skill in the art to be applicable to the model generated from a tomographic scanner that is used in a comparison to identify defects of Woods and the results would have been predictable in the filtering of a model generated from a tomographic scanner to amplify defects when comparing it with an intended model. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Woods in view of Stuke discloses wherein the filtering is performed by: smoothing the original 3D or 2D model of the surface or interface topology (Woods, paragraph 0030 and Stuke, paragraphs 0015 and 0059, the filtered model can have values limited and blanked out to form a second flaw image) and subtracting the smoothed 3D or 2D model from the original 3D or 2D model topology to identify the deviations from the expected surface or interface topology of the part (Stuke, paragraphs 0023-0024, generating a difference between the second flaw image with a volume reference image, such as the model from the tomographic scan, Woods, paragraph 0030).
Regarding claim 9, Woods discloses wherein the X-ray scan is an X-ray computed tomography (CT) scan (Paragraph 0003, CT scanning).
Regarding claim 10, Woods discloses performing an X-ray scan of the part to provide the scan data (Paragraph 0030, X-rays).
Regarding claim 11, Woods discloses removing the detected surface or interface defects from the part (Paragraph 0006, correcting the defect).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) and further in view of Mehrabi et al. (US 2014/0129184 A1).
Regarding claim 3, Woods in view of Stuke discloses all limitations as discussed in claim 1.	Woods in view of Stuke does not clearly disclose wherein the filtering is performed by: calculating curvature values across the original 3D or 2D model of the surface or interface topology and comparing the calculated curvature values and with a threshold value to identify the deviations from the expected surface or interface topology of the part.	Mehrabi discloses identifying a maximum Gaussian curvature for a surface (Paragraph 0035) and determining if it is less than or equal to the greatest Gaussian curvature of a passing model (Paragraph 0050).	Mehrabi’s technique of identifying a maximum Gaussian curvature for a surface and determining if it is less than or equal to the greatest Gaussian curvature of a passing model would have been recognized by one of ordinary skill in the art to be applicable to the comparison of a scanned model and an intended model of Woods in view of Stuke and the results would have been predictable in the identifying a maximum Gaussian curvature of a surface of a scanned model and determining if it is less than or equal to the greatest Gaussian curvature of a compared intended model. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Mehrabi discloses wherein the original model is a 3D model (Paragraph 0034, three-dimensional surfaces), and the calculated curvature values are Gaussian curvature values (Paragraph 0035, Gaussian curvature).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) and further in view of Schreiber et al. (US 2012/0033787 A1).
Regarding claim 5, Woods in view of Stuke discloses all limitations as discussed in claim 1.	Woods in view of Stuke does not clearly disclose using the scan data to differentiate between those identified deviations which have the same X-ray absorption as the rest of the part, and those identified deviations which have different X-ray absorptions to the rest of the part, the identified deviations having different X-ray absorptions being more likely to be produced by surface or interface defects on the part. 	Schreiber discloses radiographic inspection of components by X-rays where the absorption is changed by material defects (Paragraph 0002).
	Schreiber’s technique of radiographic inspection of components for defects based on X-rays with different absorption amounts would have been recognized by one of ordinary skill in the art to be applicable to the identification of defects from tomographic scans of Woods in view of Stuke and the results would have been predictable in the identification of defects of components from tomographic scans based on different X-ray absorption amounts. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) and further in view of Honarpour et al. (US 2018/0164470 A1).
Regarding claim 6, Woods in view of Stuke discloses all limitations as discussed in claim 1.	Woods in view of Stuke does not clearly disclose wherein the X-ray scan is a multi-energy X-ray scan.	Honarpour discloses a tomographical scanner that uses multiple energy x-ray imaging (Paragraph 0035).	Woods in view of Stuke discloses X-ray scans which differed from the claimed X-ray scan is a multi-energy scan. Honarpour discloses the substituted multi-energy X-ray scan. As a result, both functions were known in the art to provide scans using X-rays. Woods in view of Stuke’s X-ray scans for scanning an object could have been substituted with Honarpour’s multi-energy X-ray scans and the results would have been predictable, resulting in the scanning of an object using multi-energy X-ray scans. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) and further in view of Russell et al. (US 2005/0280185 A1).
Regarding claim 7, Woods in view of Stuke discloses all limitations as discussed in claim 1.	Woods in view of Stuke does not clearly disclose wherein the part is an investment casting ceramic mould component.	Russell discloses ceramic molds for investment casting (Paragraph 0005).	Russell’s ceramic molds for investment casting would have been recognized by one of ordinary skill in the art to be applicable to the scanning of objects for subsequent defect detection of Woods in view of Stuke and the results would have been predictable in the scanning of ceramic molds for investment casting to detect any defects. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) and further in view of Subramaniyan et al. (US 2017/0178308 A1).
Regarding claim 8, Woods in view of Stuke discloses all limitations as discussed in claim 1.	Woods in view of Stuke does not clearly disclose wherein the part is a component of a gas turbine engine.	Subramaniyan discloses components of a gas turbine engine (Paragraph 0030).	Subramaniyan’s components of a gas turbine engine would have been recognized by one of ordinary skill in the art to be applicable to the scanning of objects for subsequent defect detection of Woods in view of Stuke and the results would have been predictable in the scanning of components of a gas turbine engine to detect any defects. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 12, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) in view of Schreiber et al. (US 2012/0033787 A1) and further in view of Honarpour et al. (US 2018/0164470 A1).
Regarding claim 12, Woods discloses a method of detecting defects on a surface or interface of a part, the method including: providing data from an X-ray scan of the part; (Paragraph 0030, tomographic scanner using x-rays for an object having a surface, paragraph 0027)	processing the scan data to obtain an original 3D or 2D model of a surface or interface topology of the part; (Paragraph 0030, obtaining a three-dimensional representation model from the tomographic scanner)	and comparing the original 3D or 2D model of the surface or interface topology to identify deviations from the expected surface or interface topology of the part (Paragraph 0032, comparing the model from the scanner with an intended 3D model)	wherein the identified deviations are produced by surface or interface defects on the part (Paragraph 0032, identifying defects based on the comparison).	Woods does not clearly disclose filtering the original 3D or 2D model of the surface or interface topology to identify deviations from the expected surface or interface topology of the part.	Stuke discloses filtering volume raw images for amplifying possible flaw indicators (Paragraph 0014).	Stuke’s technique of filtering volume raw images for amplifying flaw indicators would have been recognized by one of ordinary skill in the art to be applicable to the model generated from a tomographic scanner that is used in a comparison to identify defects of Woods and the results would have been predictable in the filtering of a model generated from a tomographic scanner to amplify defects when comparing it with an intended model. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Woods in view of Stuke does not clearly disclose using the scan data to differentiate between those identified deviations which have the same X-ray absorption as the rest of the part, and those identified deviations which have different X-ray absorptions to the rest of the part, the identified deviations having different X-ray absorptions being more likely to be produced by surface or interface defects on the part.	Schreiber discloses radiographic inspection of components by X-rays where the absorption is changed by material defects (Paragraph 0002).
	Schreiber’s technique of radiographic inspection of components for defects based on X-rays with different absorption amounts would have been recognized by one of ordinary skill in the art to be applicable to the identification of defects from tomographic scans of Woods in view of Stuke and the results would have been predictable in the identification of defects of components from tomographic scans based on different X-ray absorption amounts. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Woods in view of Stuke and further in view of Schreiber does not clearly disclose wherein the X-ray scan is a multi-energy X-ray scan.	Honarpour discloses a tomographical scanner that uses multiple energy x-ray imaging (Paragraph 0035).	Woods in view of Stuke and further in view of Schreiber discloses X-ray scans which differed from the claimed X-ray scan is a multi-energy scan. Honarpour discloses the substituted multi-energy X-ray scan. As a result, both functions were known in the art to provide scans using X-rays. Woods in view of Stuke and further in view of Schreiber’s X-ray scans for scanning an object could have been substituted with Honarpour’s multi-energy X-ray scans and the results would have been predictable, resulting in the scanning of an object using multi-energy X-ray scans. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, similar reasoning as discussed in claim 2 is applied.
Regarding claim 17, similar reasoning as discussed in claim 9 is applied.
Regarding claim 18, similar reasoning as discussed in claim 10 is applied.
Regarding claim 19, similar reasoning as discussed in claim 11 is applied.
Regarding claim 20, similar reasoning as discussed in claim 12 is applied.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) in view of Schreiber et al. (US 2012/0033787 A1) in view of Honarpour et al. (US 2018/0164470 A1) and further in view of Mehrabi et al. (US 2014/0129184 A1).
Regarding claim 14, Woods in view of Stuke in view of Schreiber and further in view of Honarpour discloses all limitations as discussed in claim 12.	Woods in view of Stuke in view of Schreiber and further in view of Honarpour does not clearly disclose wherein the filtering is performed by: calculating curvature values across the original 3D or 2D model of the surface or interface topology and comparing the calculated curvature values and with a threshold value to identify the deviations from the expected surface or interface topology of the part.	Mehrabi discloses identifying a maximum Gaussian curvature for a surface (Paragraph 0035) and determining if it is less than or equal to the greatest Gaussian curvature of a passing model (Paragraph 0050).	Mehrabi’s technique of identifying a maximum Gaussian curvature for a surface and determining if it is less than or equal to the greatest Gaussian curvature of a passing model would have been recognized by one of ordinary skill in the art to be applicable to the comparison of a scanned model and an intended model of Woods in view of Stuke in view of Schreiber and further in view of Honarpour and the results would have been predictable in the identifying a maximum Gaussian curvature of a surface of a scanned model and determining if it is less than or equal to the greatest Gaussian curvature of a compared intended model. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, similar reasoning as discussed in claim 4 is applied.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2017/0292922 A1) in view of Stuke (US 2017/0330314 A1) and further in view of Naik et al. (US 2001/0009182 A1)
Regarding claim 16, Woods in view of Stuke discloses all limitations as discussed in claim 1.	Woods in view of Stuke does not clearly disclose wherein the part selected from the group comprising is an investment casting ceramic mould component and a component of a gas turbine engine.	Naik discloses ceramic investment casting shell molds and gas turbine engine components (Paragraphs 0001-0002).	Naik’s ceramic investment casting shell molds and gas turbine engine components would have been recognized by one of ordinary skill in the art to be applicable to the scanning of objects for subsequent defect detection of Woods in view of Stuke and the results would have been predictable in the scanning of ceramic investment casting shell molds and gas turbine engine components to detect any defects. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al. (US 2018/0208847 A1) discloses Gaussian curvature topological defects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613